UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6329



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID ALLEN WILSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen M. Williams, Senior
District Judge. (CR-95-6)


Submitted:   May 19, 2005                   Decided:   May 26, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Allen Wilson, Rick A. Mountcastle, OFFICE OF THE UNITED
STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David Allen Wilson has filed an untimely notice of appeal

from his September 11, 1997, judgment in a criminal case.       In

criminal cases, the defendant must file his notice of appeal within

ten days of the entry of judgment.     Fed. R. App. P. 4(b)(1)(A).

With or without a motion, the district court may grant an extension

of time to file of up to thirty days upon a showing of excusable

neglect or good cause.   Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered its judgment in September 11,

1997; the notice of appeal was not filed until February 14, 2005.

Because Wilson failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal for lack of jurisdiction.*       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




     *
      To the extent Wilson seeks authorization under 28 U.S.C.
§ 2244 (2000) to file a successive 28 U.S.C. § 2255 (2000) motion,
authorization is denied.

                               - 2 -